I               Case 2:19-bk-52868                               Doc 150           Filed 01/16/20 Entered 01/17/20 12:48:10
                                                                                  Document      Page 1 of 7
                                                                                                                                                                                Desc Main


          Fill in this in formation to identify your case:


          Debtor 1              LEONARD                                           NYAMUSEVYA
                                First Name                      Middle Name                  Last Name

          Debtor     2          NONE                           N/A
          (Spouse, if filing)   Fi"t Name                       Middle Name                  Last Name


          United States Bankruptcy Court for the: Southern District of Ohio


          Case number           2: 19-bk-52868
          (If known)




          Official Form 1060
          Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                                   12/15

         Be as complete and accurate as possible. If two married people are filing together, both are equally responsibl e for supplying correct
         information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
         additional pages, write your name and case number (if known).


         1. Do any creditors have claims secured by your property?
             G2l'    No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
             0       Yes. Fill in all of the information below.


                         List All Secured Claims

                                                                                                                                            ColumnA                    Columna                     ColumnC




    IfTI
         2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately                            Amount of claim             Value of collateral        Unsecured
            for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2.                                                       that supports this         portion
                                                                                                                                            Do not deduct the
             As much as possible, list the claims in alphabetical order according to the creditor's name.                                   value of collateral.        claim                      If any


                                                                         Describe the property that secures the claim:                      $                 0.00      $     195,000.00 $.                0_.0_0
                Capitol Mortgage Services, Inc.
                                                                                                                                                                                                  __


    I·
              Creditor's Name
                                                                         Real estate at 2064 Worcester court,
              Number             Street                                  Columbus Ohio 43232.
                                                                         As of the date you file, the claim is: Check all that apply.
                445 North High Street, 5th Floor
                                                                         Cl   Contingent
                Columbus                          OH       43215         Cl   Unliquidated
              City                                State    ZIP Code
                                                                         �    Disputed

           Who owes the debt? Check one.                                 Nature of lien. Check all that apply.

           �     Debtor 1 only                                           �    An agreement you made (such as mortgage or secured
           CJ    Debtor    2 only                                             car loan)

           CJ    Debtor 1 and Debtor         2 only                      CJ   Statutory lien (such as tax lien, mechanic's lien)

           CJ    At least one of the debtors and another                 CJ   Judgment lien from a lawsuit

                                                                         CJ   Other (including a right to offset) ------
           CJ    Check if this claim relates to a
                 community debt
    ,      Date debt was incurred =====---..::L;:a:;st�4:.;d     g:;its
                                                           :::; i�         .;::. a
                                                                        of:,.:
                                                                      :::.       ::,:c
                                                                                     :,:: c.:::o
                                                                                           : .  .::::.;; nt:,.:n
                                                                                                u                 :.;; m
                                                                                                               .:;u    ::,: b
                                                                                                                            ::.: r..=...."'"""
                                                                                                                              e:.:.      .,    """"""""""
                                                                                                                                                        """'"
                                                                                                                                                          "" ------:--:-:---:-:             :-:-:-:-----:-�
                                                                                                                                                                                      :-:-�
    pi]      Dept of Treasury-IRS          Describe               the   property
                                                                       r------,
                                                                                                          that         secures       the    claim:            $.______:0:.:.·�00=- $ 195,000.00 $.__-=0�.0:..: 0::...
              Creditor's Name

                Internal Revenue Service                                 Real estate at 2064 Worcester court,
              Number             Street                                  Columbus Ohio 43232.
                                                                         As of the date you file, the claim is: Check all that apply.
                P.O. BOX: 7346
                                                                         Cl   Contingent
                Philadelphia                          PA   19101         CJ   Unliquidated
              City                                State    ZIP Code
                                                                         �    Disputed

           Who owes the debt? Check one.                                 Nature of lien. Check all that apply.

           �     Debtor 1 only                                           CJ   An agreement you made (such as mortgage or secured
           CJ    Debtor   2 only                                              car loan)

           CJ    Debtor 1 and Debtor         2 only                      �    Statutory lien (such as tax lien, mechanic's lien)

           CJ    At least one of the debtors and another                 CJ   Judgment lien from a lawsuit

                                                                         CJ   Other (including a right to offset) ------
           Cl    Check if this claim relates to a
                 community debt
           Date debt was incurred                                         Last 4 digits of account number __                _      _




              Add the dollar value of your entries in Column A on this page. Write that number here:                                                          0 00
                                                                                                                                                                                                                 --'
                                                                                                                                                                                                                    I

         Official Form 1060                                      ScheduleD: Creditors Who Have Claims Secured by Property                                                                page 1 of   �
          Case 2:19-bk-52868                                Doc 150               Filed 01/16/20 Entered 01/17/20 12:48:10                                                     Desc Main
                                                                                 Document      Page 2 of 7

     Debtor   1        LEONARD                                                   NYAMUSEVYA                                    Case number (if known)   2: 19-bk-52868
                        First Name         Middle Name               Last Name




                    Additional Page                                                                                                       Column A                       ColumnB·                        ColumnC
                                                                                                                                                                                               ·        ;,   ;   '



                   After l isti ng any entries on this page, number them beginning with 2 3 followed
                                                                                                                                          Amount of      c lalm
                                                                                                                                                          .              Value of collateral             Unsecured
                                                                                         .,                                               Do not deduct the              that supports this              portion
                   by 2 . 4 and so forth                                                                                                                                            ·
                  _ _ _ _ ,                  .                                                                                            value of collateral.           claim                           If any
                          _ _ __
                               _   _ _ _ _ _ __________________________
                                             _

                                     N/A

                                                                 l
                                                                     Describe the property that secures the claim:                       $    ______                     $    ____                 $.   _ _ __


        Creditor's Name
          --   ----------
        ��  ��           -                                           N_o N ______
                                                                           E      N�
        Number            Street                                       __         __
                                                                                               --------------�
                                                                 .
                                                                     As of the date you file, the claim is: Check all that apply.

                                                                     D    Contingent
        City                               State    ZIP   Code       D    Unliquidated

                                                                     D    Disputed

      Who owes the debt? Check one.                                  Nature of lien. Check all that apply.

      D       Debtor 1 only                                          D   An agreement you made (such as mortgage or secured
      D       Debtor 2 only                                              car loan)

      D       Debtor 1 and Debtor 2 only                             D    Statutory lien (such as tax lien, mechanic's lien)

      D   At least one of the debtors and another                    D    Judgment lien from a lawsuit

                                                                     D   Other (including a right to offset) ------
      D       Check if this claim relates to a
              community debt


      Date debt was incurred           -----                         Last 4 digits of account number         _    _    _        _




          NONE                  N/A                                  Describe the property that secures the claim:                       $.
                                                                                                                                          ______                         $____                 $.   _____


        Creditor's Name

        �=-
        Number
                     --
                        ��
                          Street
                                     ----------
                                               -                 LN o N E
                                                                 .
                                                                     ___
                                                                        ______
                                                                               __
                                                                                           N�
                                                                                 --------------
                                                                                                                                   �


                                                                     As of the date you file, the claim is: Check all that apply.

                                                                     D    Contingent

                                                                     D    Unliquidated
        City                               State          Code
                                                    ZIP
                                                                     D    Disputed

      Who owes the debt? Check one.
                                                                     Nature of lien. Check all that apply.
      D       Debtor 1 only
                                                                     D   An agreement you made (such as mortgage or secured
      D       Debtor 2 only                                               car loan)
      D       Debtor 1 and Debtor 2 only                             D    Statutory lien (such as tax lien, mechanic's lien)
      D       At least one of the debtors and another                D    Judgment lien from a lawsuit
                                                                     D    Other (including a right to offset) ------
      D       Check if this claim relates to a
              community debt


      Date debt was incurred -----                                   Last 4 digits of account number         _    _    _        _




          NONE                         N/A                           Describe the property that secures the c laim:                      $    ______                     $.
                                                                                                                                                                          ____                     $.
                                                                                                                                                                                                    _____



        Creditor's Name



                                                                 I
                     --              ----------
        �=-             ��                     -                     N o N_E________
                                                                                   N_�
        Number            Street
                                                                                                  ----     ------
                                                                     __                               ----       �
                                                                 _


                                                                     As of the date you file, the claim is: Check all that apply.
                                                                     D    Contingent
        City                               State    ZIP   Code       D    Unliquidated

                                                                     D    Disputed

      Who owes the debt? Check one.                                  Nature of lien. Check all that apply.

      D       Debtor 1 only                                          D   An agreement you made (such as mortgage or secured
      D       Debtor 2 only                                               car loan)

      D       Debtor 1 and Debtor 2 only                             D    Statutory lien (such as tax lien, mechanic's lien)

      D       At least one of the debtors and another                D    Judgment lien from a lawsuit

                                                                     D    Other (including a right to offset) ------
      D       Check if this claim relates to a
              community debt




                                                                                                                                                                     l
      Date debt was incurred           _____                         Last 4 digits of account number         _    _     _       _




                  Add the dollar value of your entries In Column A on this page. Write that number here:                                 I======O=·=O =O=l
                  If this is the last page of your form, add the dollar value totals from all pages.                                                          0.00
L.                Write th!'t. number here:

     Official Form 1060                            Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                                       page     � of �
     Case 2:19-bk-52868                     Doc 150            Filed 01/16/20 Entered 01/17/20 12:48:10                               Desc Main
                                                              Document      Page 3 of 7

Debtor 1        LEONARD                                       NYAMUSEVYA                        Case number (it known)   2: 19-bk-52868
                First Name    Middle Name         Last Name


                List Others to Be Notified for a Debt That You Already Listed

  Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, If a collection
  agency is trying to collect from you for a debt you owe to someone else, list the creditor In Part 1, and then list the collection agency here. Similarly, if
  you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to
  be notified for any debts in Part 1, do not fill out or submit this page.


D      ABN AMRO MORTGAGE GROUP, INC.                                                       On which line in Part 1 did you enter the creditor?   _1__
      Name                                                                                 Last 4 digits of account number    _____




      Number         Street

       2600 WEST BIG BEAVER ROAD

       TROY                                           Ml             48084
      City                                           State          ZIP Code


       CITIMORTGAGE, INC.                                                                  On which line in Part 1 did you enter the creditor?   _1__

       Name                                                                                Last 4 digits of account number    _____




       Number        Street

       P.O. BOX: 6030

       SIOUX FALLS                                    SD             57117
      City                                           State          ZIP Code


                                                                                           On which line in Part 1 did you enter the creditor?
       NONE                      N/A                                                                                                             __




       Name                                                                                Last 4 digits of account number    _____




       Number        Street




      City                                           State          ZIP Code


D      NONE                      N/A                                                       On which line in Part 1 did you enter the creditor?   __




       Name                                                                                Last 4 digits of account number    _____




       Number        Street




       City                                          State           ZIP Code




                                  N/A                                                      On which line in Part 1 did you enter the creditor?   __
                                                                                           Last 4 digits of account number    _____




       Number        Street




       City                                          State           ZIP Code


                                                                                           On which line in Part 1 did you enter the creditor?
       NONE                        N/A
                                                                                                                                                 __




       Name                                                                                Last 4 digits of account number    _____




       Number        Street




       City                                          State           ZIP Code




Official Form 1060                          Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                              page   ;L_ ot L
            Case 2:19-bk-52868                                     Doc 150              Filed 01/16/20 Entered 01/17/20 12:48:10                                                                   Desc Main
                                                                                       Document      Page 4 of 7
                     --'IE--
       Form
       (Rev.
                  668
                1 0-2000}
                          (Z)                       1872
                                                                                   Department                of t he Treasury- lnternallkvonue Serw.·;
                                                                                  Certificate of Release of Fe,d•�ral Tax Lien
•
      Area:                                                                                                      Serial Number                                                 f· or U·<   •   by Recording Office
           WAGE & INVESTMENT AREA #1                                                                         i
      Li�o__l)_oJLP_hg_no:               c 8 o OJ_ �_13
                                                      _ _:-�!l.�Q-         !_JJ llJf�--                  L
       I certify that the followi ng -named taxpayer, under the requirements of section 6325
                                                                                                ____   ___       _   _ __                             _ _




      of the Internal         Revanue Code has satisfied the taxes listed below and all statutory
      additions.        Therefore,            the lien provided by Code section 6321 for these taxes and
      additions has bE;'Jr' released. The proper officer in the office where the notice of
      internal revenue tax                   lien was filed on                                   June            28
      -- _____    ?_()13_       '   i::; authorized         to   note   thebooks-toshow-the-release"ofthislien-for
      these taxes and a(!ditions.
002139 "NameoTfaxp;:;yer                        .   i   NYAMUSEVYA SR




       Residence                    ;�064       WORCESTER CT
                                    COLUMBUS,                 OH    43232-3054


                                      COURT RECORDING INFORMATION:
      Libar          Paga           UlC!: No.       Sarial No.
                                                                              C
          n/a         n/a             n/a
                                                     o
                                                    W'


                                                       d l
                                                T�·�f r· den t l y l � r Nu ��r r . A:� .
                                                                                        � �� ll a� �� �� O! �r �=-c: r�
          ---: �(�:T••
      -


                ••

                                         I
                  'IE'IE'IE'IE'IE'I! !B�i'IE'IE'IE'IE'IE'IE'IE'IE'IE'IE'IE'IE�'IE'IE'IE'IE'IE'IE'IE'IE'IE'IE'IE'IE'IE'IE'IE'IE 'IE'IE'IE'IE'IE'IE'IE'IE'IE'IE'IE'IE'IE'IEt !IE'lf'IE'!f.'IE:IE*'lB·'E*'IE'IE'IE'IE'IE'IE'IE'IE'IE'IE'IE
                                                                                                                                                                  :� It



                  •(1(6 D6ib10/-.. D'f Nvf owe 71fc.{e rA-(ES.                                                                                                                                 I




                                       -�                                                                                        4      a_q/J                          �I   r 11                   f�(:3f 1/�o& 77J;<.
                 !f(G- D$ 10 f2._ p f�,_ f'{tfT & €
                                                                          '

                                                                                                       1/J                            1_v/- "b
                                                                                                                                         -A                            -f f7l"'                ,
                                                                                                                                                                                                                             r;1
                                                                                                                                        hrJ'biJ.if6 fo� rl/.3r;'££:>of1ilJ(
                                                                                                                                                        �




                                        I                           Oi� fl[(prov.£
                                                                   Df'� NoT ow£ 4( .:f§t. lf (Of{ tl/31(Joio 71/X                                             i
                                                                          I
                                                                                                                                                              I
      Place of Filing                                       COUNTY RECORDER
                                                                                                                            -     ·   -··   --


                                                                                                                                                 -
                                                                                                                                                     ______




                                                            FRANKLIN COUNTY                                                                                                   Total                 13971.92
                                                            COLUMBUS,             OH    43215


      This notice was                prepared and signed at                                                                                                                                                    _   ,   on this,




                                                             December
                                                               ----��---·----      --·------   ' --     2019

      Signature
    �-!_�L                                                                                                                      Operations M�1ager,

                                                                                                                                G�n_!r:lii!�Zf!cl                 L iem Ope:r:<d :ion
                      (NOTE:           Certificate of officer authorized by law to take acknowledgements is not essential to the",,:                                dily of Cmtificae., i'lE!Iease of   Federal Tax Lien
                                      : 1·466, 1971         2 C.B. 409
                                                                                                                                                                                                          668 (Z) 1 R101V. 1 0-2000)
                      Rev. R11.                         -

                                                                                  Part 2 - Taxpayer's Copy                                                                                         Form
                                                                                                                                                                                                                   CAT NO 600261
                     Case 2:19-bk-52868                             Doc 150             Filed 01/16/20 Entered 01/17/20 12:48:10                            Desc Main
                                                                                       Document      Page 5 of 7

                                                                                                                                                            CP49


              fi1
                             Department of the Treasury                                                                            Notice
                             Internal Revenue Service                                                                              TaxYear                  2016
                             Kansas City, MO 64999-0025
              IRS
                                                                                                                                   --�----------                   --�------
                                                                                                                                   Notice date             Ju ne .15, 2018
                                                                                                                                                                                           •

                                                                                                                                   To contact us            1-80(•-829-0922
                                                                                                                                   Your Caller ID           311301
                            340794.863476.111588.24576 1 AB 0.408 624

                            lllllt••'t II •'t•ltllltlll•tlll•ll•'tl•tlltl•'•t•lt'•'tlltlltiJJ•J
                                                                                                                                   Page 1 of 3              9H




  �
�. .�

Jf�
·��.. ·
          .

                           LEONARD NYAMUSEVYA
                           2064 WORCESTER CT
                           COLUMBUS OH 43232-3054
l40794




              We applied your 2016 Form 1040 overpayment to an unpaid balance

              Amount due: $1,186.01

              We applied $3,732.00 of your 2016 Form 1040                                  Billing Summary
              overpayment to an amount owed for 2009.                                      Overpayment for 2016                                                           -$3,732.00
              As a result, the amount you owe for 2009 is                                  Amount applied to tax owed for 2009                                               3,732.00
              $1, 186.01.                                                                  Remaining balance for 2009                                                        1,186.01
              If you already have an installment or payment
                                                                                           Amount due                                                                     $1,186.01
              agreement in place for this tax year, then
                                                                                                                                                       �:;r
              continue with that agreement.
                                                                                                                    (Hr5 f/fJ1oo;tJT 19 I\Jf9f                     /1 ��f� �9
              What you need to do                                                          You don't need to do anything.




                                                                                                                                                                   Continued on back ...


                                                                                           LEONARD NYAtviUSEVYA

              fi1
                                                                                                                                   Notice                   CP49
                                                                                           2064 WORCESTER CT
                                                                                                                                   Notice date              June 25, 2018
                                                                                           COLUMBUS OH 43232·3054

              IRS
                                                                                                                                   Social Security number XXX-XX-XXXX




              1111 �����Vkdft;lllll
                                                                                           •   Make your check or money order payable to the United States Treasury.
                                                                                           •   Write your Social Security number (XXX-XX-XXXX ), the tax year (2009), and the form
                                                                                               number (1040) on your payment and any correspondence.
              Payment
                                                                                           Amount due                                                                $1,186.01


                  INTERNAL REVENUE SERVICE
                  KANSAS CITY, MO 64999-0025

                  11•111••11111II ''r•ll II lrlrlllll•••rr'r••l• II lll'l'•'rrrllrllolol


              268020901 LW NYAM 30 0 200912 670 00000118601
        Case 2:19-bk-52868                      Doc 150           Filed 01/16/20 Entered 01/17/20 12:48:10                                         Desc Main
                                                                 Document      Page 6 of 7
                Case 2:19-bk-52868                    Claim 4-2            Filed 06/13/19              Desc Main Document                    Page 4 of 5




 Proof of Claim for                                                                                                                      Form      410
                                                                                                                     •· --.              Attachment
 Internal Revenue Taxes
                                                                                                                                                                ••




 Department of the Treasury/Internal Revenue Service                                                                           Case Number
                                                                                                                                2:19-BK-52868
        In the Matter of: LEONARD NYAMUSEVYA SR.
                                   AKA ACADEMIC I AM                                                                           Type of Bankruptcy Case
                                   POBOX314
                                                                                                                                C HAPTER 13
                                   REYNOLDSBURG, OH 43068
                                                                                                                               Date of Petition
                                                                                                                                05/0112019
        Amendment No. 1 to Proof of Claim dated 05117/2019.



The United States has not identified a right of setoff or counterclaim. However, this determination is based on available data and is not
intended to waive any right to setoff against this claim debts owed to this debtor by this or any other federal agency. All rights of setoff
are preserved and will be asserted to the extent lawful.



Secured Claims         (Notices of Federal tax lien filed under internal revenue laws before petition date)

Taxpayer                               Tax           Date Tax                                    Penalty to         Interest to       Notice ofTax Lien Filed:
IDNumber          KindofTax           Period         Assessed                     Tax Due        Petition Date      Petition Date     Date        Office Location


XXX-XX-0901       INCOME            1213112008      07/26/2012                   $2,092.00            $1,144.42               $931.93 0612812013   FRANKLIN COUNTY

XXX-XX-0901       INCOME            1213112009      03119/2012                       $0.00               $86.18           $1,142.63   0612812013   FRANKLIN COUNTY

XXX-XX-0901       INCOME            1213112010      03119/2012                   $3,839.00            $2,017.40           $1,296.14 06/28/2013     FRAN.KLIN COUNTY

                                                                                 $5,931.00            $3,248.00           $3,370.70

                                                                            Total Amount of Secured Claims:

Unsecured Priority Claims           under section 507(a)(8) oftbe Bankruptcy Code

Taxpayer                                                                                                                                                   Interest to
IDNumber          KindofTax                      Tax Period                  Date Tax Assessed                                          Tax Due            Petition Date


XXX-XX-0901       INCOME                         1213112015                  ESTIMATED LIABILITY*                                         $0.00                      $0.00
XXX-XX-0901       INCOME                         12131/2017                  ESTIMATED LIABILITY*                                         $0.00                      $0.00
XXX-XX-0901       INCOME                         12/3112018                  ESTIMATED LIABILITY*                                         $0.00                      $0.00

                                                                                                                                          $0.00                      $0.00



                                                          Total Amount of Unsecured Priority Claims:

Unsecured General Claims

Taxpayer                                                                                                                                                   Interest to
IDNumber          KindofTax                     Tax Period                  Date Tax Assessed                                          Tax Due             Petition Date

XXX-XX-0901       INCOME                         1213112013                 09/28/2015                                                  $560.00                  $121.47


   Penalty to date of petition on unsecured general claims (including interest thereon) . . . . . .       $143.36



                                                          Total Amount of Unsecured General Claims:




                                                                                   Page 1 of 1
    Case 2:19-bk-52868              Doc 150      Filed 01/16/20 Entered 01/17/20 12:48:10         Desc Main
                                                Document      Page 7 of 7
           Case 2:19-bk-52868          Claim 4-2    Filed 06/13/19   Desc Main Document    Page 5 of 5

 1872                                                                COURT RECORDING DATA

          INTERNAL REVENUE SERVICE                     Lien Recorded          06/28/2013 - OO:OOAM

 FACSIMILE FEDERAL TAX LIEN DOCUMENT                   Recording Number: 201306280109042
                                                       UCC Number
                                                       Liber
BANKRUPTCY DOCKET:           2:19-BK-52868             Page



 Area:   SMALL BUSINESS/SELF EMPLOYED #2               IRS Serial Number:   944047713
 Lien Unit Phone:         (800)   829-3903


                                  This Lien Has Been Filed in Accordance with
                                  Internal Revenue Regulation 301.6323(f)-1.


 Name of Taxpayer:

   L NYAMUSEVYA SR




 Residence:
    2064 WORCESTER CT
    COLUMBUS, OH 43232-3054


    With respect to each assessment below, unless notice of lien
    is refiled by the date in column(e), this notice shall constitute
    the certificate of release of lien as defined in IRC 6325(a).




                                                                 I
  Form           Period            ID Number         Assessed        Refile Deadline         Unpaid Balance

   (a)             (b)                (c)               (d)                 (e)                      (f)

  1040         12/31/2008         XXX-XX-0901       07/26/2012         08/25/2022                    $2,828.91
  1040         12/31/2009         XXX-XX-0901       03/19/2012         04/18/2022                    $6,384.28
  1040         12/31/2010         XXX-XX-0901       03/19/2012         04/18/2022                    $4,758.73




Filed    at:    COUNTY RECORDER
                FRANKLIN COUNTY                                                   Total            $13,971.92
                COLUMBUS, OH 43215

This notice was prepared             and executed at DETROIT, MI
on this, the 11th day of June, 2013.

Authorizing Official:                               Title:
 G.J. CARTER-LOUIS                                    ACS SBSE                       22-00-0008
